

Exhibit 10.1




Amendment No. 2 to Receivables Purchase Agreement


AMENDMENT AGREEMENT (this “Amendment Agreement”) dated as of October 6, 2006
among Lexmark Receivables Corporation (the “Seller”), CIESCO, LLC (“CIESCO”),
Gotham Funding Corporation (“Gotham”), Citibank, N.A. (“Citibank”), The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTM”) (formerly known as The Bank
of Tokyo-Mitsubishi Ltd., New York Branch), Citicorp North America, Inc.
(“CNAI”), as Program Agent, CNAI and BTM, as Investor Agents, and Lexmark
International, Inc. (“Lexmark”), as Collection Agent and Originator.


Preliminary Statements. (1) The Seller, CIESCO, Gotham, Citibank, BTM, CNAI and
Lexmark are parties to an Amended and Restated Receivables Purchase Agreement
dated as of October 8, 2004 (as amended, restated, modified or supplemented from
time to time, the “Agreement”; capitalized terms not otherwise defined herein
shall have the meanings attributed to them in the Agreement) pursuant to which,
and subject to and upon the terms and conditions of which, the Seller has
acquired, and may continue to acquire, Receivables from the Originator, either
by purchase or by contribution to the capital of the Seller, as determined from
time to time by the Seller and the Originator. The Seller has sold, and may
continue to sell, Receivable Interests in the Receivables. CIESCO and Gotham
may, in their sole discretion, purchase such Receivable Interests, and the Banks
are prepared to purchase such Receivable Interests, in each case on the terms
set forth in the Agreement.


(2) The parties hereto desire to amend certain provisions of the Agreement as
set forth herein.


NOW, THEREFORE, the parties agree as follows:


SECTION 1. Amendments. Upon the effectiveness of this Amendment Agreement, the
Agreement is hereby amended as follows:


1.1  The definition of “Applicable Margin” in Section 1.01 of the Agreement is
restated in its entirety to read as follows: “Applicable Margin” means, at any
time, a rate per annum equal to the sum of (x) the rate appearing under the
caption “Eurocurrency Spread” for the then applicable Index Debt Rating in the
definition of “Applicable Rate” in the Credit Facility plus (y) 0.25%.


1.2  The definition of “BTM” in Section 1.01 of the Agreement is restated in its
entirety to read as follows: “BTM” means The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch, a Japanese banking corporation acting through its New York
Branch.









--------------------------------------------------------------------------------


1.3   The definition of “Commitment Termination Date” in Section 1.01 of the
Agreement is amended by replacing the date appearing in clause (a) thereof with
the date “October 5, 2007”.


1.4  The definitions of “Consolidated EBITDA” and “Consolidated Interest
Expense” in Section 1.01 of the Agreement are each amended by replacing each
occurrence therein of the phrase “the date hereof” with the phrase “the Second
RPA Amendment Effective Date”.


1.5  The definition of “Consolidated Leverage Ratio” in Section 1.01 of the
Agreement is amended by deleting the term “Consolidated Total Debt” therein and
replacing it with the term “Consolidated Total Indebtedness”.


1.6  The definition of “Consolidated Total Debt” in Section 1.01 of the
Agreement is deleted in its entirety.


1.7  The definition of “Credit Facility” in Section 1.01 of the Agreement is
restated in its entirety to read as follows: “Credit Facility” means the Credit
Agreement dated as of January 20, 2005 among the Originator as borrower, the
lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Fleet
National Bank and Citibank, N.A. as Co-Syndication Agents, KeyBank National
Association and Suntrust Bank as Co-Documentation Agents and J.P. Morgan
Securities Inc., as Sole Bookrunner and Sole Lead Arranger, as amended,
restated, modified or supplemented from time to time, and all agreements,
documents and instruments executed in connection therewith together with any
replacement facility or refinancing thereof entered into by the Originator.


1.8  For the avoidance of doubt, the parties hereto acknowledge that the
reference to “insurance” in clause (iii) of the definition of “Related Security”
in Section 1.01 is intended to include (without limitation) the Insurance
Agreement with respect to any Receivable that is an Insured Receivable.


1.9  The following new definitions are added to Section 1.01 of the Agreement in
proper alphabetical order:


“Consolidated Total Indebtedness” has the meaning set forth in such definition
in the Credit Facility as in effect on the Second RPA Amendment Effective Date
and any additional defined terms used in such definition shall have their
meanings as in effect on the Second RPA Amendment Effective Date.


“Insurance Agreement” means a credit insurance policy naming the Seller as the
insured that insures payment of Receivables (within certain credit limits) due
from certain specified Obligors.


“Insurance Provider” means, with respect to an Insurance Agreement, the
insurance company providing insurance thereunder.

“Insured Obligor” means each Obligor whose Receivables are insured pursuant to
an Insurance Agreement.



--------------------------------------------------------------------------------


“Insured Receivable” means a Receivable due from an Insured Obligor.


“Insured Receivable Default” means, with respect to an Insured Receivable, an
event (such as non-payment of such Receivable or bankruptcy of the Obligor
thereon) which entitles the Seller to submit a claim for loss under the
Insurance Agreement.


“Second RPA Amendment Effective Date” means October 6, 2006.


1.10  Section 5.01(d) is amended to add the following proviso at the end
thereof: “; provided, however, that following the occurrence of an Insured
Receivable Default, the Seller may assign the applicable Insured Receivables to
the applicable Insurance Provider pursuant to and in accordance with the terms
of the applicable Insurance Agreement; provided further that (i) the Seller
shall instruct the Insurance Provider to pay any amounts payable under the
Insurance Agreement with respect to the Insured Receivables to a Lock-Box
Account, (ii) the Seller or Collection Agent shall notify the Program Agent of
any such assignment and the amount expected to be paid by the Insurance Provider
in connection therewith, (iii) upon any such permitted assignment of Insured
Receivables pursuant to the foregoing proviso, the security interest of the
Program Agent therein shall be automatically released and (iv) the Seller shall
instruct the Insurance Provider that following payment by the Insurance Provider
to the Seller with respect to any Insured Receivables the Insurance Provider
shall direct the applicable Insured Obligor to pay the amounts due on such
Insured Receivables directly to the Insurance Provider.”


1.11  A new Section 5.01(v) is added at the end of Section 5.01 reading as
follows:


(v) Insurance Agreement. All premiums for any Insurance Agreement will be paid
by the Seller and will be paid from the Seller’s own funds.


1.12  Section 6.02(a) is amended by adding the following sentence at the end
thereof: “The Collection Agent shall also take such actions and provide such
notices as are required pursuant to any Insurance Agreement in order to obtain
payment thereunder with respect to any Insured Receivables as to which an
Insured Receivable Default has occurred.”


1.13  Section 7.01(e) of the Agreement is amended by replacing the amount
“$50,000,000" appearing in the third line thereof with the amount “$100,000,000"
and deleting the parenthetical appearing in the third to fifth lines thereof.


1.14  Section 7.01(m) of the Agreement is amended by deleting the ratio
“3.5:1.00” in the first line thereof and replacing with the following ratio
“3.0:1.0.”
 
SECTION 2. Effectiveness. This Amendment Agreement shall become effective at
such time that executed counterparts of this Amendment Agreement have been
delivered by each party hereto to each other party hereto.



--------------------------------------------------------------------------------


SECTION 3. Representations and Warranties. The Seller makes each of the
representations and warranties contained in Section 4.01 of the Agreement (after
giving effect to this Amendment Agreement). The Collection Agent makes each of
the representations and warranties contained in Section 4.02 of the Agreement
(after giving effect to this Amendment Agreement).


SECTION 4. Confirmation of Agreement. Each reference in the Agreement to “this
Agreement” or “the Agreement” shall mean the Agreement as amended by this
Amendment Agreement, and as hereafter amended or restated. Except as herein
expressly amended, the Agreement is ratified and confirmed in all respects and
shall remain in full force and effect in accordance with its terms.


SECTION 5. GOVERNING LAW. THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF).


SECTION 6. Execution in Counterparts. This Amendment Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Amendment Agreement.






 

--------------------------------------------------------------------------------


   IN WITNESS WHEREOF, the parties have caused this Amendment Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.


LEXMARK RECEIVABLES CORPORATION




By: /s/ Bruce J. Frost           
Title: Assistant Treasurer

 
CIESCO, LLC


By:  Citicorp North America, Inc.,
as Attorney-in-Fact


                                
 
                                By: /s/ Junette M. Earl        
Title: Vice President

 
CITICORP NORTH AMERICA, INC.,
as Program Agent and as an Investor Agent




By:   /s/ Junette M. Earl        
Title: Vice President




 
CITIBANK, N.A.




By: /s/ Junette M. Earl        
Title: Vice President



 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as a Bank
 
 
By:   /s/ Cosmas Bonaparte          
Title: Cosmas Bonaparte
Authorized Signatory
 





--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as an Investor Agent




By:   /s/ Aditya Reddy        
Title: Aditya Reddy
VP
 
 
GOTHAM FUNDING CORPORATION




By: /s/ R. Douglas Donaldson     
Title: Treasurer
 




LEXMARK INTERNATIONAL, INC.




By: /s/ Richard A. Pelini        
Title: VP & Treasurer

